Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-11-2007

USA v. Greenidge
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3639




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Greenidge" (2007). 2007 Decisions. Paper 1117.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1117


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-3639


                           UNITED STATES OF AMERICA

                                           v.

                               CHARLES GREENIDGE,
                                 agent of CHUNKY,

                                   Charles Greenidge,
                                           Appellant


                      Appeal from the United States District Court
                               for the District of New Jersey
                            (D.C. Criminal No. 04-cr-00895-1)
                     District Judge: Honorable Joseph H. Rodriguez


                      Submitted Under Third Circuit LAR 34.1(a)
                                    May 7, 2007

            Before: RENDELL, JORDAN and HARDIMAN, Circuit Judges.

                                  (Filed May 11, 2007)


                              OPINION OF THE COURT


RENDELL, Circuit Judge.

      Charles Greenidge pled guilty to misprision of a felony under 18 U.S.C. § 4 for

concealing information concerning the felony of possession of cocaine with intent to
distribute in violation of 21 U.S.C. § 841(b)(1)(B). On July 13, 2005, the District Court

sentenced Greenidge to 27 months imprisonment. Greenidge appeals his sentence on the

grounds that the District Court erred in calculating his criminal history category based on

information about his prior convictions that was not mentioned in the indictment.

       The District Court increased Greenidge’s criminal history category from Category

III to Category IV because Greenidge was on parole at the time of the instant offense,

U.S. S ENTENCING G UIDELINES M ANUAL § 4A1.1(d), and the offense was committed less

than two years after his release from custody, id. § 4A1.1(e). Greenidge argues that the

District Court was not permitted to consider the details of Greenidge’s prior convictions,

namely, the dates that he was paroled and released from custody, in sentencing him

because those details were not included in the indictment. Greenidge does not contend,

however, that the information about his prior convictions relied upon by the District Court

was inaccurate.

       Greenidge argues that under Shepard v. United States, 544 U.S. 13 (2005), the

District Court was not permitted to sentence him based on details of his prior convictions

that were not contained in the charging document or plea agreement, or mentioned during

the plea colloquy. Shepard addressed what information a court may consider to properly

characterize a defendant’s prior conviction for the purpose of imposing a sentence

enhancement under the Armed Career Criminal Act (“ACCA”). The Court reaffirmed its

holding in Taylor v. United States, 495 U.S. 575 (1990), that Congress did not intend that



                                             2
courts would look beyond the records of the convicting court to determine how to

categorize a prior conviction under the ACCA. Shepard, 544 U.S. at 23. The Court also

noted that if it were to read the ACCA as permitting courts to do otherwise, this reading

of the statute would raise serious questions about its constitutionality under Apprendi v.

New Jersey, 530 U.S. 466, 490 (2000). Shepard, 544 U.S. at 25-26. The Court was

concerned that increasing a defendant’s sentence under the ACCA based upon judicially-

found facts concerning the nature of the defendant’s prior convictions might violate his

Sixth Amendment rights in some circumstances.

       A defendant’s Sixth Amendment rights are implicated at sentencing when facts

found by a judge, rather than a jury, result in an increase in the defendant’s maximum

authorized penalty. United States v. Booker, 543 U.S. 220, 224 (2005). Under the now-

advisory Sentencing Guidelines, however, “[f]acts relevant to enhancements under the

Guidelines [] no longer increase the maximum punishment to which the defendant is

exposed, but [] simply inform the judge’s discretion as to the appropriate sentence.”

United States v. Grier, 475 F.3d 556, 564 (3d Cir. 2007) (en banc). Greenidge’s Sixth

Amendment rights were therefore not violated by the Court sentencing him based on facts

concerning his prior convictions that were not admitted by him or found by a jury beyond

a reasonable doubt.

       Accordingly, we will affirm the District Court’s judgment of sentence.




                                             3